Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 03/30/2021. 
Claims 1 have been amended. 
Claims 2-24 have newly added. 
Restriction by Original Presentation
Newly submitted claims 8 and 9 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 8-12 and 20-24 are related as subcombinations disclosed as usable together in a single combination. Claims 8 and 20  have separate utility such as storing an evaluation for each of a plurality of consumable items in a storage memory, the evaluation of each of the consumable items being expressed in qualitative terms based on a defined panel of metrics and the evaluation of each of the consumable items being linked with a chemistry panel associated with and identifying chemical attributes of each respective consumable item. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-12 and 20-24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-7 and 13-19 are currently being examined. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. “US 2018/0025386 A1” (Lee) in view of Watson “US 2009/0259344 A1” (Waston).
Regarding Claim 1:  A computer-implemented method, the method comprising:
building a plurality of different executable machine learning models, each of the plurality of machine learning models being trained on a subset of the received chemistry panels associated with the at least one consumable items (at least see Lee Abstract; Fig. 6);
storing the plurality of trained machine learning models in a storage memory (at least see Lee Abstract; Fig. 6);
 receiving an indication of a selection of one or more of the at least one consumable items (at least see Lee Abstract; Fig. 6);
executing of at least one of the plurality of trained machine learning models using the received indication of the selection of one or more of the at least one consumable items and at least a second subset of the received chemistry panels associated with the at least one consumable items as inputs to the at least one trained machine learning model execution to (at least see Lee Abstract; Fig. 6); and
Lee discloses the claimed invention but fails to explicitly disclose the following. However Watson discloses  receiving chemistry panels associated with at least one consumable item, each chemistry panel being associated with and identifying chemical attributes of one of the at least one consumable item (at least see Watson Abstract); transmitting a result set based on the generated output to a user (at least see Watson Abstract; [0004]-[0006]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Waston’s teachings in Lee’s ASSOCIATING TASTE WITH CONSUMABLE RECORDS enabled, for the advantage of better taste with food and other consumable records for better healthier habits in machine learning method. 
Regarding Claim 2:  The method of claim 1, wherein the at least one consumable item is wine, including bottles of wine distributed via at least one of a website, a physical store, and a wine club (at least see Lee [0066]).
Regarding Claim 3:  The method of claim 1, wherein each consumable item is identified by a stock keeping unit (SKU) and each of the received chemistry panels is associated with one of the SKUs (at least see Lee Fig. 1).
Regarding Claim 4:  The method of claim 1, wherein the received chemistry panels associated with the at least one consumable items are subjected to a standardization process prior to being used in building the plurality of different executable machine learning models (at least see Lee Abstract; Figs. 6-7).
Regarding Claim 5:  The method of claim 1, wherein the plurality of different executable machine learning models includes at least one of a Dynamic Time Warping model to determine how different the chemistry panels for the consumable items are from each other, a user level model to provide a recommendation to the user, a Gaussian Mixture Model (GMM) to generate (at least see Lee [0082]).
Regarding Claim 6:  The method of claim 5, wherein the at least one of the plurality of trained machine learning models executed is the GMM, wherein an input thereto is the second subset of the received chemistry panels and the GMM is to generate a new algorithmic consumable item that fits within a distribution of chemistry determined for the second subset of the received chemistry panels (at least see Lee Fig. 6).
Regarding Claim 7:  The method of claim 6, wherein the input to the GMM is a subset of the second subset of the received chemistry panels determined based on a user input criteria (at least see Lee Fig. 3).
Regarding Claims 13-19:  all limitations as recited have been analyzed and rejected with respect to claims 1-7.    
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Moday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/FATEH M OBAID/Primary Examiner, Art Unit 3627